Exhibit 10.1

FABRINET

2010 PERFORMANCE INCENTIVE PLAN

(As amended December 20, 2010)

 

1. PURPOSE OF PLAN

The purpose of this Fabrinet 2010 Performance Incentive Plan (this “Plan”) of
Fabrinet, an exempted company formed under the laws of the Cayman Islands (the
“Company”), is to promote the success of the Company and to increase shareholder
value by providing an additional means through the grant of awards to attract,
motivate, retain and reward selected employees and other eligible persons.

 

2. ELIGIBILITY

The Administrator (as such term is defined in Section 3.1) may grant awards
under this Plan only to those persons that the Administrator determines to be
Eligible Persons. An “Eligible Person” is any person who is either: (a) an
officer (whether or not a director) or employee of the Company or one of its
Subsidiaries; (b) a director of the Company or one of its Subsidiaries; or
(c) an individual consultant or advisor who renders or has rendered bona fide
services (other than services in connection with the offering or sale of
securities of the Company or one of its Subsidiaries in a capital-raising
transaction or as a market maker or promoter of securities of the Company or one
of its Subsidiaries) to the Company or one of its Subsidiaries and who is
selected to participate in this Plan by the Administrator; provided, however,
that a person who is otherwise an Eligible Person under clause (c) above may
participate in this Plan only if such participation would not adversely affect
either the Company’s eligibility to use Form S-8 to register under the
Securities Act of 1933, as amended (the “Securities Act”), the offering and sale
of shares issuable under this Plan by the Company or the Company’s compliance
with any other applicable laws. An Eligible Person who has been granted an award
(a “participant”) may, if otherwise eligible, be granted additional awards if
the Administrator shall so determine. As used herein, “Subsidiary” means any
corporation or other entity a majority of whose outstanding voting shares or
voting power is beneficially owned directly or indirectly by the Company; and
“Board” means the Board of Directors of the Company.

 

3. PLAN ADMINISTRATION

 

  3.1

The Administrator. This Plan shall be administered by and all awards under this
Plan shall be authorized by the Administrator. The “Administrator” means the
Board or one or more committees appointed by the Board, including the
compensation committee, or another committee (within its delegated authority) to
administer all or certain aspects of this Plan. Any such committee shall be
comprised solely of one or more directors or such number of directors as may be
required under applicable law. A committee may delegate some or all of its
authority to another committee so constituted. The Board or a committee
comprised solely of directors may also delegate, to the extent permitted by the
Companies Law (2004 Revision) of the Cayman Islands and any other applicable
law, to one or more officers of the Company, its powers under this Plan (a) to
designate the officers and employees of the Company and its Subsidiaries who

 

1



--------------------------------------------------------------------------------

will receive grants of awards under this Plan, and (b) to determine the number
of shares subject to, and the other terms and conditions of, such awards. The
Board may delegate different levels of authority to different committees with
administrative and grant authority under this Plan. Unless otherwise provided in
the Amended and Restated Memorandum and Articles of Association of the Company
or the applicable charter of any Administrator: (a) a majority of the members of
the acting Administrator shall constitute a quorum, and (b) the vote of a
majority of the members present assuming the presence of a quorum or the
unanimous written consent of the members of the Administrator shall constitute
action by the acting Administrator.

With respect to awards intended to satisfy the requirements for
performance-based compensation under Section 162(m) of the Internal Revenue Code
of 1986, as amended (the “Code”), this Plan shall be administered by a committee
consisting solely of two or more outside directors (as this requirement is
applied under Section 162(m) of the Code); provided, however, that the failure
to satisfy such requirement shall not affect the validity of the action of any
committee otherwise duly authorized and acting in the matter. Award grants, and
transactions in or involving awards, intended to be exempt under Rule 16b-3
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), must
be duly and timely authorized by the Board or a committee consisting solely of
two or more non-employee directors (as this requirement is applied under Rule
16b-3 promulgated under the Exchange Act). To the extent required by any
applicable securities exchange, this Plan shall be administered by a committee
composed entirely of independent directors (within the meaning of the applicable
listing agency).

 

  3.2 Powers of the Administrator. Subject to the express provisions of this
Plan, the Administrator is authorized and empowered to do all things necessary
or desirable in connection with the authorization of awards and the
administration of this Plan (in the case of a committee or delegation to one or
more officers, within the authority delegated to that committee or person(s)),
including, without limitation, the authority to:

 

  (a) determine eligibility and, from among those persons determined to be
eligible, the particular Eligible Persons who will receive an award under this
Plan;

 

  (b) grant awards to Eligible Persons, determine the price at which securities
will be offered or awarded and the number of securities to be offered or awarded
to any of such persons, determine the other specific terms and conditions of
such awards consistent with the express limits of this Plan, establish the
installments (if any) in which such awards shall become exercisable or shall
vest (which may include, without limitation, performance and/or time-based
schedules), or determine that no delayed exercisability or vesting is required,
establish any applicable performance targets, and establish the events of
termination or reversion of such awards;

 

2



--------------------------------------------------------------------------------

 

  (c) approve the forms of award agreements (which need not be identical either
as to type of award or among participants);

 

  (d) construe and interpret this Plan and any agreements defining the rights
and obligations of the Company, its Subsidiaries, and participants under this
Plan, further define the terms used in this Plan, and prescribe, amend and
rescind rules and regulations relating to the administration of this Plan or the
awards granted under this Plan;

 

  (e) cancel, modify, or waive the Company’s rights with respect to, or modify,
discontinue, suspend, or terminate any or all outstanding awards, subject to any
required consent under Section 8.7.5;

 

  (f) accelerate or extend the vesting or exercisability or extend the term of
any or all such outstanding awards (in the case of options or share appreciation
rights, within the maximum ten-year term of such awards) in such circumstances
as the Administrator may deem appropriate (including, without limitation, in
connection with a termination of employment or services or other events of a
personal nature) subject to any required consent under Section 8.7.5;

 

  (g) adjust the number of Ordinary Shares (as defined in Section 4.1 below)
subject to any award, adjust the price of any or all outstanding awards or
otherwise change previously imposed terms and conditions, in such circumstances
as the Administrator may deem appropriate, in each case subject to Sections 4
and 8.7, and provided that in no case (except due to an adjustment contemplated
by Section 7 or any repricing that may be approved by shareholders) shall such
an adjustment constitute a repricing (i.e. a reduction by amendment,
cancellation and regrant, exchange or other means including an exchange for cash
or another award) of the per share exercise or base price of any option or share
appreciation right;

 

  (h) determine the date of grant of an award, which may be a designated date
after but not before the date of the Administrator’s action (unless otherwise
designated by the Administrator, the date of grant of an award shall be the date
upon which the Administrator took the action granting an award);

 

  (i) determine whether, and the extent to which, adjustments are required
pursuant to Section 7 hereof and authorize the termination, conversion,
substitution or succession of awards upon the occurrence of an event of the type
described in Section 7;

 

  (j) acquire or settle (subject to Sections 7 and 8.7) rights under awards in
cash, shares of equivalent value, or other consideration, provided, however,
that in no case without shareholder approval shall the Corporation effect a
“repricing” of a share option or share appreciation right granted under this
Plan by purchasing the option or share appreciation right at a time when the
exercise or base price of the award is greater than the fair market value of an
Ordinary Share; and

 

3



--------------------------------------------------------------------------------

 

  (k) determine the fair market value of the Ordinary Shares or awards under
this Plan from time to time and/or the manner in which such value will be
determined.

 

  3.3 Binding Determinations. Any action taken by, or inaction of, the Company,
any Subsidiary, or the Administrator relating or pursuant to this Plan and
within its authority hereunder or under applicable law shall be within the
absolute discretion of that entity or body and shall be conclusive and binding
upon all persons. Neither the Board nor any Board committee, nor any member
thereof or person acting at the direction thereof, shall be liable for any act,
omission, interpretation, construction or determination made in good faith in
connection with this Plan (or any award made under this Plan), and all such
persons shall be entitled to indemnification and reimbursement by the Company in
respect of any claim, loss, damage or expense (including, without limitation,
attorneys’ fees) arising or resulting therefrom to the fullest extent permitted
by law and/or under any directors and officers liability insurance coverage that
may be in effect from time to time.

 

  3.4 Reliance on Experts. In making any determination or in taking or not
taking any action under this Plan, the Board or a committee, as the case may be,
may obtain and may rely upon the advice of experts, including employees and
professional advisors to the Company. No director, officer or agent of the
Company or any of its Subsidiaries shall be liable for any such action or
determination taken or made or omitted in good faith.

 

  3.5 Delegation. The Administrator may delegate ministerial, non-discretionary
functions to individuals who are officers or employees of the Company or any of
its Subsidiaries or to third parties.

 

4. ORDINARY SHARES SUBJECT TO THE PLAN; SHARE LIMITS

 

  4.1 Shares Available. Subject to the provisions of Section 7.1, the shares
that may be delivered under this Plan shall be the Company’s authorized but
unissued Ordinary Shares. For purposes of this Plan, “Ordinary Shares” shall
mean the ordinary shares of the Company and such other securities or property as
may become the subject of awards under this Plan, or may become subject to such
awards, pursuant to an adjustment made under Section 7.1.

 

  4.2

Share Limits. The maximum number of Ordinary Shares that may be delivered
pursuant to awards granted to Eligible Persons under this Plan (the “Share
Limit”) is equal to the sum of (1) two million (2,000,000) shares, plus (2) the
number of any shares subject to options granted under the Fabrinet 1999 Share
Option Plan and outstanding on the effective date of the first registration
statement that is filed by the Company and declared effective pursuant to
Section 12(g) of the Securities Exchange Act of 1934, as amended (the
“Registration Date”), which expire, or for any reason are cancelled or
terminated, on or after

 

4



--------------------------------------------------------------------------------

 

the Registration Date without being exercised. The maximum number of Ordinary
Shares that may be delivered pursuant to options qualified as incentive stock
options (within the meaning of Code Section 422) granted under this Plan is two
million (2,000,000) shares. Each of the foregoing numerical limits is subject to
adjustment as contemplated by Section 4.3, Section 7.1, and Section 8.11.

 

  4.3 Awards Settled in Cash, Reissue of Awards and Shares. To the extent that
an award granted under this Plan is settled in cash or a form other than
Ordinary Shares, the shares that would have been delivered had there been no
such cash or other settlement shall not be counted against the shares available
for issuance under this Plan. In the event that Ordinary Shares are delivered in
respect of a dividend equivalent right granted under this Plan, only the actual
number of shares delivered with respect to the award shall be counted against
the share limits of this Plan. To the extent that Ordinary Shares are delivered
pursuant to the exercise of a share appreciation right or share option granted
under this Plan, only Shares actually issued pursuant to a share appreciation
right or share option will cease to be available under the Plan; all remaining
shares under share appreciation rights or share option will remain available for
future grant or sale under the Plan (unless the Plan has terminated). Shares
that are subject to or underlie awards granted under this Plan which expire or
for any reason are cancelled or terminated, are forfeited, fail to vest, or for
any other reason are not paid or delivered under this Plan shall again be
available for subsequent awards under this Plan. Shares that are exchanged by a
participant or withheld by the Company as full or partial payment in connection
with any award under this Plan, as well as any shares exchanged by a participant
or withheld by the Company or one of its Subsidiaries to satisfy the tax
withholding obligations related to any award under this Plan, shall be available
for subsequent awards under this Plan. Refer to Section 8.11 for application of
the foregoing share limits with respect to assumed awards.

 

  4.4 Reservation of Shares; No Fractional Shares; Minimum Issue. The Company
shall at all times reserve a number of Ordinary Shares sufficient to cover the
Company’s obligations and contingent obligations to deliver shares with respect
to awards then outstanding under this Plan (exclusive of any dividend equivalent
obligations to the extent the Company has the right to settle such rights in
cash). No fractional shares shall be delivered under this Plan. The
Administrator may pay cash in lieu of any fractional shares in settlements of
awards under this Plan. No fewer than 100 shares may be purchased on exercise of
any award (or, in the case of share appreciation or purchase rights, no fewer
than 100 rights may be exercised at any one time) unless the total number
purchased or exercised is the total number at the time available for purchase or
exercise under the award.

 

5



--------------------------------------------------------------------------------

5. AWARDS

 

  5.1 Type and Form of Awards. The Administrator shall determine the type or
types of award(s) to be made to each selected Eligible Person. Awards may be
granted singly, in combination or in tandem. Awards also may be made in
combination or in tandem with, in replacement of, as alternatives to, or as the
payment form for grants or rights under any other employee or compensation plan
of the Company or one of its Subsidiaries. The types of awards that may be
granted under this Plan are:

5.1.1 Share Options. A share option is the grant of a right to purchase a
specified number of Ordinary Shares during a specified period as determined by
the Administrator. An option may be intended as an incentive stock option within
the meaning of Section 422 of the Code (an “ISO”) or a nonqualified share option
(an option not intended to be an ISO). The award agreement for an option will
indicate if the option is intended as an ISO; otherwise it will be deemed to be
a nonqualified share option. The maximum term of each option (ISO or
nonqualified) shall be ten (10) years. The per share exercise price for each
option shall be not less than 100% of the fair market value of an Ordinary Share
on the date of grant of the option. When an option is exercised, the exercise
price for the shares to be purchased shall be paid in full in cash or such other
method permitted by the Administrator consistent with Section 5.4.

5.1.2 Additional Rules Applicable to ISOs. To the extent that the aggregate fair
market value (determined at the time of grant of the applicable option) of
shares with respect to which ISOs first become exercisable by a participant in
any calendar year exceeds $100,000, taking into account both Ordinary Shares
subject to ISOs under this Plan and shares subject to ISOs under all other plans
of the Company or one of its Subsidiaries (or any parent or predecessor
corporation to the extent required by and within the meaning of Section 422 of
the Code and the regulations promulgated thereunder), such options shall be
treated as nonqualified share options. In reducing the number of options treated
as ISOs to meet the $100,000 limit, the most recently granted options shall be
reduced first. To the extent a reduction of simultaneously granted options is
necessary to meet the $100,000 limit, the Administrator may, in the manner and
to the extent permitted by law, designate which Ordinary Shares are to be
treated as shares acquired pursuant to the exercise of an ISO. ISOs may only be
granted to employees of the Company or one of its subsidiaries (for this
purpose, the term “subsidiary” is used as defined in Section 424(f) of the Code,
which generally requires an unbroken chain of ownership of at least 50% of the
total combined voting power of all classes of shares of each subsidiary in the
chain beginning with the Company and ending with the subsidiary in question).
There shall be imposed in any award agreement relating to ISOs such other terms
and conditions as from time to time are required in order that the option be an
“incentive stock option” as that term is defined in Section 422 of the Code. No
ISO may be granted to any person who, at the time the option is granted, owns
(or is deemed to own under Section 424(d) of the Code) outstanding Ordinary
Shares possessing more than 10% of the total combined voting power of all
classes of shares of the Company, unless the exercise price of such option is at
least 110% of the fair market value of the shares subject to the option and such
option by its terms is not exercisable after the expiration of five (5) years
from the date such option is granted.

5.1.3 Share Appreciation Rights. A share appreciation right or “SAR” is a right
to receive a payment, in cash and/or Ordinary Shares, equal to the excess of the
fair market value of a specified number of Ordinary Shares on the date the SAR
is exercised over the “base price” of the SAR, which base price shall be set
forth in the applicable award agreement and shall be not less than 100% of the
fair market value of an Ordinary Share on the date of grant of the SAR. The
maximum term of an SAR shall be ten (10) years.

 

6



--------------------------------------------------------------------------------

5.1.4 Other Awards. The other types of awards that may be granted under this
Plan include: (a) share bonuses, restricted shares, performance shares, share
units, phantom shares, dividend equivalents, or similar rights to purchase or
acquire shares, whether at a fixed or variable price or ratio related to the
Ordinary Shares, upon the passage of time, the occurrence of one or more events,
or the satisfaction of performance criteria or other conditions, or any
combination thereof; or (b) any similar securities with a value derived from the
value of or related to the Ordinary Shares and/or returns thereon.

 

  5.2 Award Agreements. Each award shall be evidenced by either (1) a written
award agreement in a form approved by the Administrator and executed by the
Company by an officer duly authorized to act on its behalf, or (2) an electronic
notice of award grant in a form approved by the Administrator and recorded by
the Company (or its designee) in an electronic recordkeeping system used for the
purpose of tracking award grants under this Plan generally (in each case, an
“award agreement”), as the Administrator may provide and, in each case and if
required by the Administrator, executed or otherwise electronically accepted by
the recipient of the award in such form and manner as the Administrator may
require. The Administrator may authorize any officer of the Company (other than
the particular award recipient) to execute any or all award agreements on behalf
of the Company. The award agreement shall set forth the material terms and
conditions of the award as established by the Administrator consistent with the
express limitations of this Plan.

 

  5.3 Deferrals and Settlements. Payment of awards may be in the form of cash,
Ordinary Shares, other awards or combinations thereof as the Administrator shall
determine, and with such restrictions as it may impose. The Administrator may
also require or permit participants to elect to defer the issuance of shares or
the settlement of awards in cash under such rules and procedures as it may
establish under this Plan. The Administrator may also provide that deferred
settlements include the payment or crediting of interest or other earnings on
the deferral amounts, or the payment or crediting of dividend equivalents where
the deferred amounts are denominated in shares.

 

  5.4 Consideration for Ordinary Shares or Awards. The purchase price for any
award granted under this Plan or the Ordinary Shares to be delivered pursuant to
an award, as applicable, may be paid by means of any lawful consideration as
determined by the Administrator, including, without limitation, one or a
combination of the following methods:

 

  •  

services rendered by the recipient of such award;

 

  •  

cash, check payable to the order of the Company, or electronic funds transfer;

 

7



--------------------------------------------------------------------------------

 

  •  

notice and third party payment in such manner as may be authorized by the
Administrator;

 

  •  

if approved by the Administrator, the delivery of previously owned Ordinary
Shares;

 

  •  

if approved by the Administrator, by a reduction in the number of shares
otherwise deliverable pursuant to the award; or

 

  •  

if approved by the Administrator, subject to such procedures as the
Administrator may adopt, pursuant to a “cashless exercise” with a third party
who provides financing for the purposes of (or who otherwise facilitates) the
purchase or exercise of awards.

In no event shall any shares newly-issued by the Company be issued for less than
the minimum lawful consideration for such shares or for consideration other than
consideration permitted by applicable state law. Ordinary Shares used to satisfy
the exercise price of an option shall be valued at their fair market value on
the date of exercise. The Company will not be obligated to deliver any shares
unless and until it receives full payment of the exercise or purchase price
therefor and any related withholding obligations under Section 8.5 and any other
conditions to exercise or purchase have been satisfied. Unless otherwise
expressly provided in the applicable award agreement, the Administrator may at
any time eliminate or limit a participant’s ability to pay the purchase or
exercise price of any award or shares by any method other than cash payment to
the Company.

 

  5.5

Definition of Fair Market Value. For purposes of this Plan, “fair market value”
shall mean, unless otherwise determined or provided by the Administrator in the
circumstances, the last price (in regular trading) for an Ordinary Share as
furnished by the Financial Industry Regulatory Authority (the “FINRA”) through
any established stock exchange or a national market system, including without
limitation the New York Stock Exchange, the Nasdaq Global Select Market, the
Nasdaq Global Market or the Nasdaq Capital Market of The Nasdaq Stock Market, or
another applicable listing agency (the “Stock Market”) for the date in question
or, if no sales of Ordinary Shares were reported on the Stock Market on that
date, the last price (in regular trading) for an Ordinary Share as furnished
through the Stock Market for the next preceding day on which sales of Ordinary
Shares were reported by the FINRA. The Administrator may, however, provide with
respect to one or more awards that the fair market value shall equal the last
price for an Ordinary Share as furnished by the FINRA through the Stock Market
on the last trading day preceding the date in question or the average of the
high and low trading prices of an Ordinary Share as furnished by the FINRA
through the Stock Market for the date in question or the most recent trading
day. If the Ordinary Shares are no longer listed or is no longer actively traded
on the Stock Market as of the applicable date, the fair market value of the
Ordinary Shares shall be the value as reasonably determined by the Administrator
for purposes of the award in the circumstances. The Administrator also may adopt
a different methodology for determining fair market value with respect to one or
more awards if a different methodology is necessary or advisable to secure any
intended

 

8



--------------------------------------------------------------------------------

 

favorable tax, legal or other treatment for the particular award(s) (for
example, and without limitation, the Administrator may provide that fair market
value for purposes of one or more awards will be based on an average of closing
prices (or the average of high and low daily trading prices) for a specified
period preceding the relevant date).

 

  5.6 Transfer Restrictions.

5.6.1 Limitations on Exercise and Transfer. Unless otherwise expressly provided
in (or pursuant to) this Section 5.6 or required by applicable law, (a) all
awards are non-transferable and shall not be subject in any manner to sale,
transfer, anticipation, alienation, assignment, pledge, encumbrance or charge;
(b) awards shall be exercised only by the participant; and (c) amounts payable
or shares issuable pursuant to any award shall be delivered only to (or for the
account of) the participant.

5.6.2 Exceptions. The Administrator may permit awards to be exercised by and
paid to, or otherwise transferred to, family members (or trusts or other
entities on their behalf) or charitable organizations or entities pursuant to
such conditions and procedures, including limitations on subsequent transfers,
as the Administrator may, in its sole discretion, establish in writing. Any
permitted transfer shall be subject to compliance with applicable federal and
state securities laws and shall not be for value (other than nominal
consideration, settlement of marital property rights, or for interests in an
entity in which more than 50% of the voting interests are held by the Eligible
Person or by the Eligible Person’s family members).

5.6.3 Further Exceptions to Limits on Transfer. The exercise and transfer
restrictions in Section 5.6.1 shall not apply to:

 

  (a) transfers to the Company (for example, in connection with the expiration
or termination of the award),

 

  (b) the designation of a beneficiary to receive benefits in the event of the
participant’s death or, if the participant has died, transfers to or exercise by
the participant’s beneficiary, or, in the absence of a validly designated
beneficiary, transfers by will or the laws of descent and distribution,

 

  (c) subject to any applicable limitations on ISOs, transfers to a family
member (or former family member) pursuant to a domestic relations order if
approved or ratified by the Administrator,

 

  (d) if the participant has suffered a disability, permitted transfers or
exercises on behalf of the participant by his or her legal representative, or

 

  (e) the authorization by the Administrator of “cashless exercise” procedures
with third parties who provide financing for the purpose of (or who otherwise
facilitate) the exercise of awards consistent with applicable laws and the
express authorization of the Administrator.

 

9



--------------------------------------------------------------------------------

 

  5.7 International Awards. One or more awards may be granted to Eligible
Persons who provide services to the Company or one of its Subsidiaries outside
of the United States. Any awards granted to such persons may be granted pursuant
to the terms and conditions of any applicable sub-plans, that may be different
than the terms and conditions of the Plan, if any, appended to this Plan and
approved by the Administrator.

 

6. EFFECT OF TERMINATION OF EMPLOYMENT OR SERVICE ON AWARDS

 

  6.1 General. The Administrator shall establish the effect of a termination of
employment or service on the rights and benefits under each award under this
Plan and in so doing may make distinctions based upon, inter alia, the cause of
termination and type of award. If the participant is not an employee of the
Company or one of its Subsidiaries and provides other services to the Company or
one of its Subsidiaries, the Administrator shall be the sole judge for purposes
of this Plan (unless a contract or the award otherwise provides) of whether the
participant continues to render services to the Company or one of its
Subsidiaries and the date, if any, upon which such services shall be deemed to
have terminated.

 

  6.2 Events Not Deemed Terminations of Service. Unless the express policy of
the Company or one of its Subsidiaries, or the Administrator, otherwise
provides, the employment relationship shall not be considered terminated in the
case of (a) sick leave, (b) military leave, or (c) any other leave of absence
authorized by the Company or one of its Subsidiaries, or the Administrator;
provided that unless reemployment upon the expiration of such leave is
guaranteed by contract or law or the Administrator otherwise provides, such
leave is for a period of not more than three months. Further, for purposes of
ISOs, no such leave may exceed three months, unless reemployment upon expiration
of such leave is guaranteed by contract or law. If reemployment, upon expiration
of a leave of absence approved by the Company or one of its Subsidiaries or the
Administrator, is not so guaranteed, then six months following the first day of
such leave, any ISO held by such participant will cease to be treated as an ISO
and will be treated for U.S. tax purposes as a nonstatutory stock option. In the
case of any employee of the Company or one of its Subsidiaries on an approved
leave of absence, continued vesting of the award while on leave from the employ
of the Company or one of its Subsidiaries may be suspended until the employee
returns to service, unless the Administrator otherwise provides or applicable
law otherwise requires. In no event shall an award be exercised after the
expiration of the term set forth in the applicable award agreement.

 

  6.3 Effect of Change of Subsidiary Status. Except as otherwise permitted by
the Administrator, for purposes of this Plan and any award, if an entity ceases
to be a Subsidiary of the Company a termination of employment or service shall
be deemed to have occurred with respect to each Eligible Person in respect of
such Subsidiary who does not continue as an Eligible Person in respect of the
Company or another Subsidiary that continues as such after giving effect to the
transaction or other event giving rise to the change in status.

 

10



--------------------------------------------------------------------------------

7. ADJUSTMENTS; ACCELERATION

 

  7.1 Adjustments. Subject to Section 7.2, upon (or, as may be necessary to
effect the adjustment, immediately prior to): any reclassification,
recapitalization, stock split (including a stock split in the form of a stock
dividend) or reverse stock split; any merger, combination, consolidation, or
other reorganization; any spin-off, split-up, or similar extraordinary dividend
distribution in respect of the Ordinary Shares; or any exchange of Ordinary
Shares or other securities of the Company, or any similar, unusual or
extraordinary corporate transaction in respect of the Ordinary Shares; then the
Administrator shall equitably and proportionately adjust (1) the number and type
of Ordinary Shares (or other securities) that thereafter may be made the subject
of awards (including the specific share limits, maximums and numbers of shares
set forth elsewhere in this Plan), (2) the number, amount and type of Ordinary
Shares (or other securities or property) subject to any outstanding awards,
(3) the grant, purchase, or exercise price (which term includes the base price
of any SAR or similar right) of any outstanding awards, and/or (4) the
securities, cash or other property deliverable upon exercise or payment of any
outstanding awards, in each case to the extent necessary to preserve (but not
increase) the level of incentives intended by this Plan and the then-outstanding
awards.

Unless otherwise expressly provided in the applicable award agreement, upon (or,
as may be necessary to effect the adjustment, immediately prior to) any event or
transaction described in the preceding paragraph or a sale of all or
substantially all of the business or assets of the Company as an entirety, the
Administrator shall equitably and proportionately adjust the performance
standards applicable to any then-outstanding performance-based awards to the
extent necessary to preserve the level of incentives intended by this Plan and
the then-outstanding performance-based awards.

It is intended that, if possible, any adjustments contemplated by the preceding
two paragraphs be made in a manner that satisfies applicable U.S. legal, tax
(including, without limitation and as applicable in the circumstances,
Section 424 of the Code and Section 409A of the Code) and accounting (so as to
not trigger any charge to earnings with respect to such adjustment)
requirements.

Without limiting the generality of Section 3.3, any good faith determination by
the Administrator as to whether an adjustment is required in the circumstances
pursuant to this Section 7.1, and the extent and nature of any such adjustment,
shall be conclusive and binding on all persons.

 

  7.2

Corporate Transactions - Assumption and Termination of Awards. Upon the
occurrence of any of the following: any merger, combination, consolidation, or
other reorganization; any exchange of Ordinary Shares or other securities of the
Company; a sale of all or substantially all the business, stock or assets of the
Company; a dissolution of the Company; or any other event in which the Company
does not survive (or does not survive as a public company in respect of its
Ordinary Shares); then the Administrator may make provision for a cash payment
in settlement of, or for the assumption, substitution or exchange of any

 

11



--------------------------------------------------------------------------------

or all outstanding share-based awards or the cash, securities or property
deliverable to the holder of any or all outstanding share-based awards, based
upon, to the extent relevant under the circumstances, the distribution or
consideration payable to holders of the Ordinary Shares upon or in respect of
such event. Upon the occurrence of any event described in the preceding
sentence, then, unless the Administrator has made a provision for the
substitution, assumption, exchange or other continuation or settlement of the
award or the award would otherwise continue in accordance with its terms in the
circumstances: (1) subject to Section 7.4 and unless otherwise provided in the
applicable award agreement, each then-outstanding option and SAR shall become
fully vested, all restricted shares then outstanding shall fully vest free of
restrictions, and each other award granted under this Plan that is then
outstanding shall become payable to the holder of such award; and (2) each award
shall terminate upon the related event; provided that the holder of an option or
SAR shall be given reasonable advance notice of the impending termination and a
reasonable opportunity to exercise his or her outstanding vested options and
SARs (after giving effect to any accelerated vesting required in the
circumstances) in accordance with their terms before the termination of such
awards (except that in no case shall more than ten days’ notice of the impending
termination be required and any acceleration of vesting and any exercise of any
portion of an award that is so accelerated may be made contingent upon the
actual occurrence of the event).

Without limiting the preceding paragraph, in connection with any event referred
to in the preceding paragraph or any change in control event defined in any
applicable award agreement, the Administrator may, in its discretion, provide
for the accelerated vesting of any award or awards as and to the extent
determined by the Administrator in the circumstances.

The Administrator may adopt such valuation methodologies for outstanding awards
as it deems reasonable in the event of a cash or property settlement and, in the
case of options, SARs or similar rights, but without limitation on other
methodologies, may base such settlement solely upon the excess if any of the per
share amount payable upon or in respect of such event over the exercise or base
price of the award.

In any of the events referred to in this Section 7.2, the Administrator may take
such action contemplated by this Section 7.2 prior to such event (as opposed to
on the occurrence of such event) to the extent that the Administrator deems the
action necessary to permit the participant to realize the benefits intended to
be conveyed with respect to the underlying shares. Without limiting the
generality of the foregoing, the Administrator may deem an acceleration to occur
immediately prior to the applicable event and/or reinstate the original terms of
the award if an event giving rise to an acceleration does not occur.

Notwithstanding the foregoing, to the extent a participant is subject to U.S.
income taxation, a transaction will not be deemed to occur under this
Section 7.2 unless the transaction qualifies as a change in control event within
the meaning of Section 409A of the Code (“Section 409A”), as it has been and may
be amended from time to time, and any proposed or final Treasury Regulations and
Internal Revenue Service guidance that has been promulgated or may be
promulgated thereunder from time to time.

 

12



--------------------------------------------------------------------------------

Without limiting the generality of Section 3.3, any good faith determination by
the Administrator pursuant to its authority under this Section 7.2 shall be
conclusive and binding on all persons.

 

  7.3 Other Acceleration Rules. The Administrator may override the provisions of
Section 7.2 and/or 7.4 by express provision in the award agreement and may
accord any Eligible Person a right to refuse any acceleration, whether pursuant
to the award agreement or otherwise, in such circumstances as the Administrator
may approve. The portion of any ISO accelerated in connection with an event
referred to in Section 7.2 (or such other circumstances as may trigger
accelerated vesting of the award) shall remain exercisable as an ISO only to the
extent the applicable $100,000 limitation on ISOs is not exceeded. To the extent
exceeded, the accelerated portion of the option shall be exercisable as a
nonqualified stock option under the Code.

 

13



--------------------------------------------------------------------------------

 

  7.4 Golden Parachute Limitation. Notwithstanding anything else contained in
this Section 7 to the contrary, in no event shall any award or payment be
accelerated under this Plan to an extent or in a manner so that such award or
payment, together with any other compensation and benefits provided to, or for
the benefit of, the participant under any other plan or agreement of the Company
or any of its Subsidiaries, would not be fully deductible by the Company or one
of its Subsidiaries for federal income tax purposes because of Section 280G of
the Code. If a participant would be entitled to benefits or payments hereunder
and under any other plan or program that would constitute “parachute payments”
as defined in Section 280G of the Code, then the participant may by written
notice to the Company designate the order in which such parachute payments will
be reduced or modified so that the Company or one of its Subsidiaries is not
denied federal income tax deductions for any “parachute payments” because of
Section 280G of the Code. Notwithstanding the foregoing, if a participant is a
party to an employment or other agreement with the Company or one of its
Subsidiaries, or is a participant in a severance program sponsored by the
Company or one of its Subsidiaries, that contains express provisions regarding
Section 280G and/or Section 4999 of the Code (or any similar successor
provision), or the applicable award agreement includes such provisions, the
Section 280G and/or Section 4999 provisions of such employment or other
agreement or plan, as applicable, shall control as to the awards held by that
participant (for example, and without limitation, a participant may be a party
to an employment agreement with the Company or one of its Subsidiaries that
provides for a “gross-up” as opposed to a “cut-back” in the event that the
Section 280G thresholds are reached or exceeded in connection with a change in
control and, in such event, the Section 280G and/or Section 4999 provisions of
such employment agreement shall control as to any awards held by that
participant).

 

8. OTHER PROVISIONS

 

  8.1 Compliance with Laws. This Plan, the granting and vesting of awards under
this Plan, the offer, issuance and delivery of Ordinary Shares and/or the
payment of money under this Plan or under awards are subject to compliance with
all applicable federal and state laws, rules and regulations (including but not
limited to state and federal securities law, federal margin requirements) and to
such approvals by any listing, regulatory or governmental authority as may, in
the opinion of counsel for the Company, be necessary or advisable in connection
therewith. The person acquiring any securities under this Plan will, if
requested by the Company or one of its Subsidiaries, provide such assurances and
representations to the Company or one of its Subsidiaries as the Administrator
may deem necessary or desirable to assure compliance with all applicable legal
and accounting requirements.

 

  8.2 No Rights to Award. No person shall have any claim or rights to be granted
an award (or additional awards, as the case may be) under this Plan, subject to
any express contractual rights (set forth in a document other than this Plan) to
the contrary.

 

14



--------------------------------------------------------------------------------

 

  8.3 No Employment/Service Contract. Nothing contained in this Plan (or in any
other documents under this Plan or in any award) shall confer upon any Eligible
Person or other participant any right to continue in the employ or other service
of the Company or one of its Subsidiaries, constitute any contract or agreement
of employment or other service or affect an employee’s status as an employee at
will, nor shall interfere in any way with the right of the Company or one of its
Subsidiaries to change a person’s compensation or other benefits, or to
terminate his or her employment or other service, with or without cause. Nothing
in this Section 8.3, however, is intended to adversely affect any express
independent right of such person under a separate employment or service contract
other than an award agreement.

 

  8.4 Plan Not Funded. Awards payable under this Plan shall be payable in shares
or from the general assets of the Company, and no special or separate reserve,
fund or deposit shall be made to assure payment of such awards. No participant,
beneficiary or other person shall have any right, title or interest in any fund
or in any specific asset (including Ordinary Shares, except as expressly
otherwise provided) of the Company or one of its Subsidiaries by reason of any
award hereunder. Neither the provisions of this Plan (or of any related
documents), nor the creation or adoption of this Plan, nor any action taken
pursuant to the provisions of this Plan shall create, or be construed to create,
a trust of any kind or a fiduciary relationship between the Company or one of
its Subsidiaries and any participant, beneficiary or other person. To the extent
that a participant, beneficiary or other person acquires a right to receive
payment pursuant to any award hereunder, such right shall be no greater than the
right of any unsecured general creditor of the Company.

 

  8.5 Tax Withholding. Upon any exercise, vesting, or payment of any award or
upon the disposition of Ordinary Shares acquired pursuant to the exercise of an
ISO prior to satisfaction of the holding period requirements of Section 422 of
the Code, the Company or one of its Subsidiaries shall have the right at its
option to:

 

  (a) require the participant (or the participant’s personal representative or
beneficiary, as the case may be) to pay or provide for payment of at least the
minimum amount of any taxes which the Company or one of its Subsidiaries may be
required to withhold with respect to such award event or payment; or

 

  (b) deduct from any amount otherwise payable in cash to the participant (or
the participant’s personal representative or beneficiary, as the case may be)
the minimum amount of any taxes which the Company or one of its Subsidiaries may
be required to withhold with respect to such cash payment.

In any case where a tax is required to be withheld in connection with the
delivery of Ordinary Shares under this Plan, the Administrator may in its sole
discretion (subject to Section 8.1) require or grant (either at the time of the
award or thereafter) to the participant the right to elect, pursuant to such
rules and subject to such conditions as the Administrator may establish, that
the Company reduce

 

15



--------------------------------------------------------------------------------

the number of shares to be delivered by (or otherwise reacquire) the appropriate
number of shares, valued in a consistent manner at their fair market value or at
the sales price in accordance with authorized procedures for cashless exercises,
necessary to satisfy the minimum applicable withholding obligation on exercise,
vesting or payment. In no event shall the shares withheld exceed the minimum
whole number of shares required for tax withholding under applicable law.

 

  8.6 Compliance With Section 409A. Awards will be designed and operated in such
a manner that they are either exempt from the application of, or comply with,
the requirements of Section 409A such that the grant, payment, settlement or
deferral will not be subject to the additional tax or interest applicable under
Section 409A, except as otherwise determined in the sole discretion of the
Administrator. The Plan and each award agreement under the Plan is intended to
meet the requirements of Section 409A and will be construed and interpreted in
accordance with such intent, except as otherwise determined in the sole
discretion of the Administrator. To the extent that an award or payment, or the
settlement or deferral thereof, is subject to Section 409A the award will be
granted, paid, settled or deferred in a manner that will meet the requirements
of Section 409A, such that the grant, payment, settlement or deferral will not
be subject to the additional tax or interest applicable under Section 409A.

 

  8.7 Effective Date, Termination and Suspension, Amendments.

8.7.1 Effective Date. This Plan is effective as of the Registration Date. This
Plan shall be submitted for and subject to shareholder approval no later than
twelve months after the adoption of the Plan by the Board. Unless earlier
terminated by the Board, this Plan shall terminate at the close of business on
the day before the tenth anniversary of the adoption of the Plan by the Board.
After the termination of this Plan either upon such stated expiration date or
its earlier termination by the Board, no additional awards may be granted under
this Plan, but previously granted awards (and the authority of the Administrator
with respect thereto, including the authority to amend such awards) shall remain
outstanding in accordance with their applicable terms and conditions and the
terms and conditions of this Plan.

8.7.2 Board Authorization. The Board may, at any time, terminate or, from time
to time, amend, modify or suspend this Plan, in whole or in part. No awards may
be granted during any period that the Board suspends this Plan.

8.7.3 Shareholder Approval. To the extent then required by applicable law or any
applicable listing agency or required under Sections 422 or 424 of the Code to
preserve the intended tax consequences of this Plan, or pursuant to any
repricing under Sections 3.2(g) and 3.2(j), or deemed necessary or advisable by
the Board, any amendment to this Plan shall be subject to shareholder approval.

8.7.4 Amendments to Awards. Without limiting any other express authority of the
Administrator under (but subject to) the express limits of this Plan, the
Administrator by agreement or resolution may waive conditions of or limitations
on awards to participants that the Administrator in the prior exercise of its

 

16



--------------------------------------------------------------------------------

discretion has imposed, without the consent of a participant, and (subject to
the requirements of Sections 3.2 and 8.7.5) may make other changes to the terms
and conditions of awards. Any amendment or other action that would constitute a
repricing of an award is subject to the limitations set forth in Section 3.2(g).

8.7.5 Limitations on Amendments to Plan and Awards. No amendment, suspension or
termination of this Plan or amendment of any outstanding award agreement shall,
without written consent of the participant, affect in any manner materially
adverse to the participant any rights or benefits of the participant or
obligations of the Company under any award granted under this Plan prior to the
effective date of such change. Changes, settlements and other actions
contemplated by Section 7 shall not be deemed to constitute changes or
amendments for purposes of this Section 8.7.

 

  8.8 Privileges of Share Ownership. Except as otherwise expressly authorized by
the Administrator or this Plan, a participant shall not be entitled to any
privilege of share ownership as to any Ordinary Shares not actually delivered to
and held of record by the participant. Except as expressly required by
Section 7.1 or otherwise expressly provided by the Administrator, no adjustment
will be made for dividends or other rights as a shareholder for which a record
date is prior to such date of delivery.

 

  8.9 Governing Law; Construction; Severability.

8.9.1 Choice of Law. This Plan, the awards, all documents evidencing awards and
all other related documents shall be governed by, and construed in accordance
with the laws of the State of California.

8.9.2 Severability. If a court of competent jurisdiction holds any provision
invalid and unenforceable, the remaining provisions of this Plan shall continue
in effect.

8.9.3 Plan Construction. It is the intent of the Company that the awards and
transactions permitted by awards be interpreted in a manner that, in the case of
participants who are or may be subject to Section 16 of the Exchange Act,
qualify, to the maximum extent compatible with the express terms of the award,
for exemption from matching liability under Rule 16b-3 promulgated under the
Exchange Act. Notwithstanding the foregoing, the Company shall have no liability
to any participant for Section 16 consequences of awards or events under awards
if an award or event does not so qualify.

 

  8.10 Captions. Captions and headings are given to the sections and subsections
of this Plan solely as a convenience to facilitate reference. Such headings
shall not be deemed in any way material or relevant to the construction or
interpretation of this Plan or any provision thereof.

 

  8.11

Share-Based Awards in Substitution for Share Options or Awards Granted by Other
Corporation. Awards may be granted to Eligible Persons in substitution for or in
connection with an assumption of employee share options, SARs, restricted shares
or other share-based awards granted by other entities to persons

 

17



--------------------------------------------------------------------------------

who are or who will become Eligible Persons in respect of the Company or one of
its Subsidiaries, in connection with a distribution, merger or other
reorganization by or with the granting entity or an affiliated entity, or the
acquisition by the Company or one of its Subsidiaries, directly or indirectly,
of all or a substantial part of the shares or assets of the employing entity.
The awards so granted need not comply with other specific terms of this Plan,
provided the awards reflect only adjustments giving effect to the assumption or
substitution consistent with the conversion applicable to the Ordinary Shares in
the transaction and any change in the issuer of the security. Any shares that
are delivered and any awards that are granted by, or become obligations of, the
Company, as a result of the assumption by the Company of, or in substitution
for, outstanding awards previously granted by an acquired company (or previously
granted by a predecessor employer (or direct or indirect parent thereof) in the
case of persons that become employed by the Company or one of its Subsidiaries
in connection with a business or asset acquisition or similar transaction) shall
not be counted against the Share Limit or other limits on the number of shares
available for issuance under this Plan.

 

  8.12 Non-Exclusivity of Plan. Nothing in this Plan shall limit or be deemed to
limit the authority of the Board or the Administrator to grant awards or
authorize any other compensation, with or without reference to the Ordinary
Shares, under any other plan or authority.

 

  8.13 No Corporate Action Restriction. The existence of this Plan, the award
agreements and the awards granted hereunder shall not limit, affect or restrict
in any way the right or power of the Board or the shareholders of the Company to
make or authorize: (a) any adjustment, recapitalization, reorganization or other
change in the capital structure or business of the Company or any Subsidiary,
(b) any merger, amalgamation, consolidation or change in the ownership of the
Company or any Subsidiary, (c) any issue of bonds, debentures, capital,
preferred or prior preference shares ahead of or affecting the shares (or the
rights thereof) of the Company or any Subsidiary, (d) any dissolution or
liquidation of the Company or any Subsidiary, (e) any sale or transfer of all or
any part of the assets or business of the Company or any Subsidiary, or (f) any
other corporate act or proceeding by the Company or any Subsidiary. No
participant, beneficiary or any other person shall have any claim under any
award or award agreement against any member of the Board or the Administrator,
or the Company or any employees, officers or agents of the Company or any
Subsidiary, as a result of any such action.

 

  8.14 Other Company Benefit and Compensation Programs. Payments and other
benefits received by a participant under an award made pursuant to this Plan
shall not be deemed a part of a participant’s compensation for purposes of the
determination of benefits under any other employee welfare or benefit plans or
arrangements, if any, provided by the Company or any Subsidiary, except where
the Administrator expressly otherwise provides or authorizes in writing. Awards
under this Plan may be made in addition to, in combination with, as alternatives
to or in payment of grants, awards or commitments under any other plans or
arrangements of the Company or its Subsidiaries.

 

18